Citation Nr: 0725093	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-18 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that granted service connection and 
assigned an initial 30 percent rating for PTSD, effective 
June 13, 2005.

In January 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge; a transcript of 
that hearing is of record.  During the hearing, the veteran 
submitted private medical evidence to the Board with a waiver 
of initial RO consideration.  Additionally, the undersigned 
granted a 60-day abeyance period for the submission of 
additional evidence during the hearing.  Later that same 
month, the veteran, through his representative, submitted 
duplicate private records.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board has characterized the issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

For the reasons addressed below, the matter on appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Although further delay is regrettable, the Board finds that 
all actions needed to fairly adjudicate the claim on appeal 
has not been accomplished.

In July 2005, the veteran underwent an initial VA examination 
for his PTSD.  At that time, the examiner noted that the 
veteran used to work at 7/11, but got laid off.  On mental 
status examination, the veteran's mood was neutral, affect 
was blunted, there were no perceptual problems, thought 
process and content were normal, he was oriented, and his 
insight, judgment, and impulse control were fair. The veteran 
stated that he reads newspapers and writes letters to the 
editors, his main social contacts were with his brother and a 
couple of friends, but he appears to be somewhat isolative.  
The examiner diagnosed PTSD, moderate symptoms and assigned a 
GAF score of 50.  He opined that the veteran had no other 
diagnosis.  

A year and a half later, the veteran submitted a January 2007 
private treatment record from his psychologist, S.R. Evers, 
Ph.D, which showed that the veteran was a current patient and 
had been in twice-monthly individual psychotherapy since 
August 2005.  This record showed that the veteran worked at a 
local 7/11 for seventeen years, but he lost his job because 
of his obsessive hording of newspapers, clippings, and 
photocopies.  Since he lost his job, he had been fighting 
homelessness, and only due to intervention by a veteran's 
service office had he been able to obtain housing.  However, 
his hording behavior and other psychiatric symptoms have 
caused continued difficulty with housing arrangements as well 
as attempts to obtain new employment.  It also appears that 
his psychiatric symptoms have impeded his seeking treatment 
for his currently diagnosed cancer.  The diagnosis was Axis I 
PTSD, chronic/severe, and Axis II Obsessive Compulsive 
Personality Disorder (OCD) with a GAF score of 37.  He 
discussed how the veteran was experiencing a chronic, severe 
form of PTSD as a direct result of his participation in the 
Vietnam War.  Dr. Evers opined that intrusive thoughts of 
trauma from Vietnam and the veteran's attempts to avoid them 
seem to power and initiate some of his OCD behaviors.  He 
also opined that these two conditions interact to make the 
veteran totally disabled and not fully able to act in his own 
best interest to secure his basic needs.  This record showed 
that the veteran's psychiatric symptoms had worsened and his 
symptoms were severe; however, Dr. Evers did not clearly 
distinguish which of the veteran's symptoms were specifically 
attributable to his service-connected PTSD.

The Board finds that the July 2005 VA examination report and 
January 2007 private medical record are in conflict regarding 
what symptoms are attributable to the veteran's service-
connected PTSD and which are attributable to any other 
psychiatric disability. The Board emphasizes that if it is 
not medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the veteran's service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. § 
3.102 (2006).  The Board also notes that the evidence is in 
conflict as regards the severity of the veteran's service-
connected PTSD, and the more recent evidence suggests that 
the veteran's PTSD may have worsened since the 2005 VA 
examination.  Because the Board is unable to ascertain the 
level of severity of the veteran's PTSD on the basis of the 
current record, the medical evidence is insufficient to 
evaluate the claim, and further examination of the veteran is 
warranted.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the RO should arrange for the veteran to undergo 
VA PTSD examination, by a psychiatrist, at an appropriate VA 
medical facility. The veteran is hereby advised that failure 
to report to any such scheduled examination, without good 
cause, may result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2006). Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding medical records.

During the January 2007 hearing, the veteran's representative 
stated that the veteran would be entering a forty-five day 
inpatient PTSD program at a VA facility in Montrose, New 
York, within approximately the next sixty days.  Also, in the 
January 2007 private medical record, Dr. Evers indicated that 
an evaluation of the veteran was currently in process for 
inpatient psychiatric treatment at a VA facility in Montrose, 
New York.  However, there are no records from this VA 
facility associated with the claims file and no further 
indication that the veteran received inpatient VA psychiatric 
treatment.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). 

Also, during the January 2007 hearing, the veteran stated 
that received treatment for his PTSD from Dr. Evers.  In the 
January 2007 private psychological treatment update, Dr. 
Evers indicated that since the veteran completed an 
evaluation in August 2005, he has been in twice-monthly 
individual psychotherapy and currently remains a patient in 
the New Jersey Division of Military and Veterans Affairs, 
Veterans Readjustment Program.  The claims file only includes 
the January 2007 private psychological treatment update from 
Dr. Evers; however, no prior or subsequent records are 
included.  The RO should specifically request that the 
veteran provide signed authorization to enable it to obtain 
these records from Dr. Evers at  Evers Psychological 
Associates, P.C., 2421 Atlantic Avenue, Suite 102, Manasquan, 
New Jersey  08736, from August 2005 to the present, and from 
the New Jersey Division of Military and Veterans Affairs, 
Veterans Readjustment Program, from August 2005 to the 
present.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
submit any additional information and/or evidence pertinent 
to the claim on appeal. The RO should also request that the 
veteran furnish all pertinent evidence in his possession, and 
ensure that its notice to him meets the requirements of the 
Court's recent decision in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should obtain from the 
inpatient PTSD program at the VA facility 
in Montrose, New York, all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's PTSD that are 
not currently of record. The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional, pertinent evidence that 
is not currently of record. The RO should 
specifically request that the veteran 
provide signed authorization to enable it 
to obtain all outstanding records from 
Dr. Evers at Evers Psychological 
Associates, P.C., 2421 Atlantic Avenue, 
Suite 102, Manasquan, New Jersey  08736, 
from August 2005 to the present, and from 
the New Jersey Division of Military and 
Veterans Affairs, Veterans Readjustment 
Program, from August 2005 to the present.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter to the veteran 
meets the notice requirements of 
Dingess/Hartman (cited to above).

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo a VA PTSD 
examination by a psychiatrist, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All appropriate tests and 
studies, including psychological testing, 
should be performed and all findings must 
be reported in detail.  

The designated physician should clearly 
report all symptoms attributed to the 
service-connected PTSD and should comment 
on the severity of the veteran's 
symptoms.  The examiner should clearly 
explain how the veteran's PTSD affects 
the veteran's social and occupational 
adaptability.  Pertaining to the 
veteran's PTSD, the examiner should 
assign a Global Assessment of Functioning 
(GAF) score for the present and for the 
past year, as well as an explanation of 
what each score means.  

If more than one psychiatric condition is 
diagnosed, in rendering the requested 
findings, the examiner should clearly 
differentiate any symptomatology 
attributable to the veteran's PTSD from 
that attributable to any other diagnosed 
psychiatric condition. If it is not 
medically possible to do so, the examiner 
should clearly so state, and indicate 
that the findings rendered are reflective 
of overall psychiatric impairment.

The examiner should specifically comment 
on the January 2007 psychological 
treatment update from S.R Evers, Ph.D. in 
which he indicates that the veteran's 
attempts to avoid intrustive thoughts 
from Vietnam seem to power and initiate 
some of the veteran's non service-
connected obsessive compulsive disorder 
behaviors.    

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report. 

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copy 
of any notice of the examination sent to 
the veteran by the pertinent VA medical 
facility

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial rating in excess of 30 percent 
for PTSD in light of all pertinent 
evidence (including that submitted in 
January 2007) and legal authority (to 
include the Mittleider decision, cited 
above).  The RO must also document its 
consideration of whether "staged 
ratings," pursuant to Fenderson (cited to 
above), is warranted.

7.  If the benefit sought on appeal is 
denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



